8 F.3d 821
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Grover C. JONES, JR., Defendant-Appellant.
No. 92-7025.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 9, 1993.Decided:  October 20, 1993.

Appeal from the United States District Court for the Southern District of West Virginia, at Bluefield.
Grover C. Jones, Jr., Appellant Pro Se.
Charles T. Miller, Office of The United States Attorney, Richard Stanley Glaser, Jr., Assistant United States Attorney, for Appellee.
S.D.W.Va.
AFFIRMED
Before WIDENER and PHILLIPS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Grover C. Jones, a federal prisoner, appeals from the district court's order adopting the magistrate judge's recommendation and denying relief on seventeen motions challenging his convictions.  We affirm.


2
We affirm the denial of relief on motions three through eleven, fourteen, fifteen, and seventeen on the reasoning of the district court.  United States v. Jones, Nos.  CR-85-80; CA-90-83-1 (S.D.W. Va.  June 4, 1992 and July 29, 1992).  We also affirm the denial of relief on motions one and two, insofar as they related to counts two, four, and five of the original indictment, on the same basis.


3
We affirm the denial of relief on motions one and two as they relate to counts one and three of the original indictment, and on motion thirteen, on the basis that these claims were abusive under Rule 9(b) of the Rules Governing Proceedings Unders 2255.


4
We affirm the denial of relief on motion twelve because it failed to state a claim cognizable under § 2255.


5
The denial of relief on motion sixteen is affirmed because Jones failed to raise the alleged errors on direct appeal.  See United States v. Emmanuel, 869 F.2d 795, 796 (4th Cir. 1989).


6
In conclusion, for the foregoing reasons the decision of the district court adopting the magistrate judge's report and denying relief is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED